UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODOLFO PACHECO,

                             Plaintiff,                             19-CV-11915 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
3OTH PRECINCT, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request permission to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff indicates that he is not employed, but he fails to answer the

questions concerning his income and financial situation. Because Plaintiff fails to supply

sufficient information about his income, expenses, and any assets he may have, the Court is

unable to conclude that he lacks sufficient funds to pay the relevant fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 19-CV-11915 (CM), and address the

deficiencies indicated above by providing facts establishing that he is unable to pay the relevant

fees. Plaintiff must answer each question on the IFP application, state all sources of income and

all monthly expenses, and describe how he is able to support himself. If the Court grants the
amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See

28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. If Plaintiff complies with this order, the case shall be processed in accordance with

the procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 16, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
